Dismissed and Memorandum Opinion filed January 6, 2005








Dismissed and Memorandum Opinion filed January 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00627-CV
____________
 
IN THE INTEREST OF S.M.M.
 

 
On Appeal from the
309th District Court
 Harris County, Texas
Trial Court Cause
No. 02‑47785 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 30, 2004.
On December 9, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 6, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.